Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-14 recite the limitations “A watch case”, “a middle”, “a system, “a ceramic rotating bezel and “a watch case”. It is unclear if these features are the same of different than the ones recited in Claim 1. Furthermore, Claim 14 is redundant.
Appropriate correction is required. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5 and 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silvant et al. (US Patent Application Publication No. 2019/0271954). With regard to Claims 1 and 12-14, Silvant discloses a rotating-bezel system configured to be mounted for rotation on a middle (Fig. 1) of a watch case (2) inside which a horological movement (inside 1) is housed, comprising a ceramic rotating bezel (100), an annular ring (109) configured to cooperate with an element (Paragraph 0028) angularly secured to the middle, and an annular joint (106) for connection between the rotating bezel and the annular ring, the annular ring being placed in the rotating bezel, wherein the system further comprises at least one element (top part of 106) for locking the annular ring on the rotating bezel, the at least one element being configured to lock any relative rotation between the annular ring and the bezel and thus to angularly secure the assembly formed by the ring and the bezel.
With regard to Claim 5, Silvant discloses each locking element being formed from the same material as that from which the annular ring is formed (Paragraph 0028).
With regard to Claim 8, Silvant discloses the annular ring being a metal toothed ring (Paragraph 0028).
With regard to Claim 9, Silvant discloses the annular joint being formed from a polymer material (Paragraph 0032).
With regard to Claim 10, Silvant discloses at least one opening (Fig. 5) for receiving the locking element or one of the locking elements.
With regard to Claim 11, Silvant discloses the annular joint being driven between the annular ring and each locking element.
	Regarding the limitations “machined locally in the annular ring” and ” formed by an independent module” have been given little patentable weight since the method of forming the device is not germane to the issue of patentability of the device itself. 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-4 and 6-7 are rejected under 35 U.S.C. 103(a) as being unpatentable over Silvant et al. (US Patent Application Publication No. 2019/0271954). Regarding Claims 2-4, Silvant discloses substantially the claimed invention except for the or each locking element having a body with a substantially L-shaped cross section.
However, it would have been obvious to modify the body to have a substantially L-shaped cross section since applicants have presented no explanation that this particular configuration of the body is significant or is anything more than one of numerous configurations a person of ordinary skill in the art would find obvious.  A change in shape is generally recognizing as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Regarding Claims 6-7, Silvant discloses substantially the claimed invention except for at least two locking elements distributed over 360° or four locking elements distributed over 360°, the four locking elements being spaced apart, two by two, by 90°.
	Still, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have at least two locking elements distributed over 360° or four locking elements distributed over 360°, the four locking elements being spaced apart, two by two, by 90°, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617, F. 2d 272, 205 USPQ 215 (CCPA 1980).
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art discloses timepieces, similar to Applicant’s claimed invention, having rotating bezels, watch cases and annular rings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833